PER CURIAM.
After the sheriff denied appellant’s request for public records, appellant filed this action under section 119.11, Florida Statutes (2001), asking the trial court to determine whether the sheriff properly refused to produce the records. We reverse the order dismissing appellant’s complaint. Although the sheriff may ultimately not be able to retrieve these records, because of their age or another reason, the order in this case, entered- without an evidentiary hearing, was premature. Reversed.
POLEN, KLEIN and STEVENSON, JJ., concur.